This is one of a brood of like cases based upon alleged false and fraudulent representations made by defendants and their selling agents, by means whereof certain parties, including plaintiffs, in reliance thereon were induced to purchase arid lands in Beaver County, Utah, and *Page 791 
shares of stock in an irrigation company which evidenced the right to water for use thereon. This action, instituted upon notice of rescission served upon defendants, is to recover a sum of money paid by plaintiffs in the purchase of eighty acres of such land located in what was known as the Milford project in said state, and to cancel a promissory note and mortgage securing payment of the same, executed by plaintiffs in the purchase of the water stock.
Upon trial the court found the issues in favor of plaintiffs and entered judgment in accordance therewith, from which defendant Delta Land and Water Company has appealed.
Appellant's chief contention is that the findings are not justified by the evidence.
[1] The facts upon which the action is based are in sub. stance identical with those involved in the case of Scott v.Delta Land  Water Co., ante, p. 320 [207 P. 389], the judgment in which was, in an opinion filed by this court on April 11, 1922, affirmed. The opinion referred to contains a full discussion of the alleged errors urged in the instant case as ground for a reversal of the judgment herein. What is there said is equally applicable to appellant's contention upon the insufficiency of evidence to support the findings herein, as well as upon the ground of laches on the part of plaintiffs in bringing their action to enforce the rescission. No purpose could be served by a restatement of the facts or reasons which prompted the court in affirming the judgment therein. Suffice it to say that, upon the authority of what is said in the Scott case and the case of Delta Land  Water Co. v. Perry et al.,ante, p. 314 [207 P. 393], filed herewith, the judgment herein is affirmed.
Conrey, P. J., and James, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on June 8, 1922.
All the Justices concurred. *Page 792